FILED

 

 

IN THE UNITED STATES DISTRICT COURT MAY 13 2019
FOR THE DISTRICT OF MONTANA 5 Distact Court
BILLINGS DIVISION “i Oistrict Of Montana
Billings
UNITED STATES OF AMERICA, CR 18-151-BLG-SPW
Plaintiff,
vs. PRELIMINARY ORDER OF
FORFEITURE
SHAWN THOMAS CONRAD,
Defendant.

 

 

THIS MATTER comes before the Court on the United States’ Motion for
Preliminary Order of Forfeiture. Defendant Shawn Thomas Conrad appeared
before the Court on May 7, 2019, and entered a plea of guilty to Count II of the
Indictment. He also admitted the forfeiture allegation. Conrad’s plea provides a
factual basis and cause to issue an Order of Forfeiture, pursuant to 18 U.S.C.

§ 2253(a).

IT IS ORDERED:

THAT Conrad’s interest in the following property is forfeited to the United
States in accordance with 18 U.S.C. § 2253(a):

1) Dell laptop (serial number D7 YDN52); and
2) Seagate GoFlex external hard drive (serial number NA0Q529P)
THAT the United States Marshals Service or the Federal Bureau of
Investigation is directed to seize the property subject to forfeiture and further to
make a return as provided by law;

THAT the United States will provide written notice to all third parties
asserting a legal interest in any of the above-described property and will post on an
official government internet site (www.forfeiture.gov) for at least 30 consecutive
days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty
or Maritime Claims and Asset Forfeiture Actions of the Court’s Preliminary Order
and the United States’ intent to dispose of the property in such manner as the
Attorney General may direct, pursuant to 18 U.S.C. § 2253(a) and 21 U.S.C.

§ 853(n)(1), and to make its return to this Court that such action has been
completed; and

THAT upon adjudication of all third-party interests, if any, the Court will
enter a Final Order of Forfeiture.

DATED this _/a*day of May, 2019.

Lorex 5 x CCACLLE:
SUSAN P. WATTERS

United States District Court Judge
